Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 11/23/2020 has been entered.  Claim 1 remains pending.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A) The previous rejection of claim 1 under 35 USC 103 as being unpatentable over Nishio (US 2006/0122333 A1) in view of Ishiwari et al. (US 5,179,167) and Carlson (US 3,674,758) is withdrawn in light of Applicant’s amendment.
B) The closest prior art of record Nishio does not teach or suggest the melt-fabricable resin contains a functional group which is at least one selected form the group consisting of –CF=CF2, -COF, -COOH, -CONH2, and –CH2OH.  Per the teachings of Hiraga et al. (US 2004/0242793 A1), the kinds of unstable polymer chain end groups vary with polymerization methods, and the kinds of polymerization initiators and chain transfer agents [0004].  Hiraga et al. also teach olefinic groups (-CF=CF2), acid fluoride groups (-COF), etc. may cause bubbles and voids in the final products and terminal carboxylic acid groups function as a source of volatile materials in the course of melt processing [0004].  Therefore, one of ordinary skill in the art before the effective filing date of the invention would believe that terminal end groups such as –COF, -COOH, and –CF=CF2 are undesirable.  


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Aten et al. (US 2014/0255703 A1) teaches a laminate comprising a metal substrate and a fluoropolymer layered directly to the metal substrate (Abstract).  Aten et al. disclose a blend wherein one copolymer is fluorinated to have less than 30 polar functional end groups, primarily –COOH [0101].  
Buckmaster (US 5,093,409) teaches thermally and hydrolytically stable fluoromonomers, tetrafluoroethylene/hexafluoropropylene copolymers, having –COOH and/or –COF groups on the polymer chains are stabilized to convert –COOH and/or –COF group to stable –CF2H (Abstract).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767